Per Curiam,
This appeal is from an order directing judgment to be entered on a bond more than twenty years old. The circumstances under which the appellant gave it are concisely stated in the opinion of the court ordering the *98judgment to be entered. If the bond had not been more than twenty years old, the right of the appellee would have been to enter judgment on it without an order of the court permitting her to do so; and nothing appeared in the answer of the appellant to the petition for leave to enter the judgment which would have justified the court’s denial of the order prayed for. For what amount, if any, the appellant may be actually liable on the judgment can be determined only after the Orphans’ Court has made a decree distributing the estate of her father. If she has not received more than a child’s share •in it, there will be no liability on the judgment.
Appeal dismissed at appellant’s costs.